                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                              District Judge R. Brooke Jackson

Civil Action No. 19-cv-00635-RBJ

MARK A. ESQUIBEL,

        Applicant,

v.

SIOBAHN BURTLOW, and
THE ATTORNEY GENERAL OF THE STATE OF COLORADO,

     Respondents.
______________________________________________________________________

              ORDER ON APPLICATION FOR WRIT OF HABEAS CORPUS


        Applicant, Mark A. Esquibel, has filed, pro se, a second amended Application for

a Writ of Habeas Corpus Pursuant to 28 U.S.C. ' 2254 (Doc. No. 8) challenging the

validity of his criminal conviction in the District Court of Arapahoe County, Colorado.

Having considered the Respondents’ Answer (Doc. No. 29) and the state court record,

the Court will deny the second amended Application. 1

I. Factual and Procedural Background

        In July 2010, Mr. Esquibel was convicted by a jury of aggravated motor vehicle

theft, criminal mischief, and reckless driving. (Doc. No. 15-1 at 22; No. 15-2 at 2). He

was adjudicated a habitual offender and sentenced to an aggregate prison term of 24

years. (Doc. No. 15-1 at 20; Doc. No. 15-2 at 2). The Colorado Court of Appeals


1 Mr. Esquibel did not file a Reply to the Respondents’ Answer, but was afforded an opportunity to do so.
(See Doc. No. 32).

                                                    1
affirmed Mr. Esquibel’s convictions in People v. Mark Anthony Esquibel, No. 11CA0411

(Colo. App. Jan. 10, 2013) (unpublished) (Doc. No. 15-2). Mr. Esquibel’s petition for

certiorari review was denied by the Colorado Supreme Court on September 16, 2013.

(Doc. No. 15-4).

      Mr. Esquibel filed a motion for post-conviction relief pursuant to Colo. Crim. P.

Rule 35(c) on February 12, 2014. (Doc. No. 15-1 at 18). The motion was denied on

January 1, 2018, following an evidentiary hearing. (Doc. No. 15-1 at 17). The

Colorado Court of Appeals affirmed the district court’s order in People v. Mark Anthony

Esquibel, No. 17CA0380 (Colo. App. Dec. 20, 2018) (unpublished). (Doc. No. 15-3).

Mr. Esquibel did not seek certiorari review in the Colorado Supreme Court.

      Mr. Esquibel initiated this § 2254 proceeding on March 4, 2019. He filed a

second amended application on April 10, 2019, asserting the following claims for relief:

      (1) The trial court violated Mr. Esquibel’s Fourth Amendment rights when the
          court failed to order the suppression of a key found near him at the time of his
          arrest. (ECF No. 8 at 7).

      (2) Post-conviction counsel was constitutionally ineffective in connection with the
          post-conviction evidentiary hearing. (Id. at 11).

      (3) Mr. Esquibel’s 24-year sentence violates the Eighth Amendment’s prohibition
          against cruel and unusual punishment. (Id. at 15).

      (4) Mr. Esquibel was denied a fair trial when the trial court allowed the admission
          of the following highly prejudicial and irrelevant evidence: (a) a police officer’s
          testimony about his encounter with Mr. Esquibel, which omitted the
          information that the encounter resulted in an arrest which was later deemed
          illegal; (b) testimony from Mr. Esquibel’s former employer that Mr. Esquibel
          stopped working for him when he “went to jail”; and, (c) testimony about a
          recorded jailhouse conversation in which Mr. Esquibel suggested
          manufacturing an alibi. (Id. at 16-18).



                                             2
       In a Pre-Answer Response, Respondents conceded that this action is timely

under 28 U.S.C. § 2244(d)(1) and that Mr. Esquibel exhausted available state court

remedies for claims 3 and 4(c). (Doc. No. 15 at 4, 14). Respondents argued,

however, that claim 2 failed to state a basis for federal habeas corpus relief, see id. at 3,

and that claims 1, 4(a) and 4(b) were procedurally defaulted, id. at 11, 13-14.

       In an August 14, 2019 Order to Dismiss in Part, the Court dismissed claims 1, 2,

4(a) and 4(b) and directed Respondents to answer the merits of claims 3 and 4(c).

(Doc. No. 26).

       The Court addresses claims 3 and 4(c) below.

II. Applicable Legal Standards

       A. 28 U.S.C. ' 2254

       Title 28 U.S.C. ' 2254(d) provides that a writ of habeas corpus may not be

issued with respect to any claim that was adjudicated on the merits in state court unless

the state court adjudication:

   (1) resulted in a decision that was contrary to, or involved an unreasonable
       application of, clearly established Federal law, as determined by the
       Supreme Court of the United States; or

   (2) resulted in a decision that was based on an unreasonable determination of
       the facts in light of the evidence presented in the State court proceeding.

28 U.S.C. ' 2254(d). The applicant bears the burden of proof under ' 2254(d). See

Woodford v. Visciotti, 537 U.S. 19, 25 (2002) (per curiam).

       The court reviews claims of legal error and mixed questions of law and fact

pursuant to 28 U.S.C. ' 2254(d)(1). See Cook v. McKune, 323 F.3d 825, 830 (10th Cir.

2003). The threshold question the court must answer under ' 2254(d)(1) is whether

                                             3
the applicant seeks to apply a rule of law that was clearly established by the Supreme

Court at the time of the relevant state court decision. See Greene v. Fisher, 565 U.S.

34 (2011). Clearly established federal law Arefers to the holdings, as opposed to the

dicta, of [the Supreme] Court=s decisions as of the time of the relevant state-court

decision. Id. at 412. Furthermore,

       clearly established law consists of Supreme Court holdings in cases
       where the facts are at least closely-related or similar to the case sub
       judice. Although the legal rule at issue need not have had its genesis in
       the closely-related or similar factual context, the Supreme Court must
       have expressly extended the legal rule to that context.

House v. Hatch, 527 F.3d 1010, 1016 (10th Cir. 2008). If there is no clearly

established federal law, that is the end of the court=s inquiry pursuant to ' 2254(d)(1).

See id. at 1018.

       If a clearly established rule of federal law is implicated, the court must determine

whether the state court=s decision was contrary to or an unreasonable application of that

clearly established rule of federal law. See Williams, 529 U.S. at 404-05.

                A state-court decision is contrary to clearly established federal law
       if: (a) the state court applies a rule that contradicts the governing law set
       forth in Supreme Court cases or (b) the state court confronts a set of facts
       that are materially indistinguishable from a decision of the Supreme Court
       and nevertheless arrives at a result different from [that] precedent.
       Maynard [v. Boone], 468 F.3d [665], 669 [(10th Cir. 2006)] (internal
       quotation marks and brackets omitted) (quoting Williams, 529 U.S. at
       405). AThe word >contrary= is commonly understood to mean
       >diametrically different,= >opposite in character or nature,= or >mutually
       opposed.=@ Williams, 529 U.S. at 405 (citation omitted).

               A state court decision involves an unreasonable application of
       clearly established federal law when it identifies the correct governing
       legal rule from Supreme Court cases, but unreasonably applies it to the
       facts. Id. at 407-08. Additionally, we have recognized that an
       unreasonable application may occur if the state court either unreasonably

                                             4
      extends, or unreasonably refuses to extend, a legal principle from
      Supreme Court precedent to a new context where it should apply.

House, 527 F.3d at 1018.

      The court=s inquiry pursuant to the Aunreasonable application@ clause is an

objective inquiry. See Williams, 529 U.S. at 409-10. A[A] federal habeas court may

not issue the writ simply because that court concludes in its independent judgment that

the relevant state-court decision applied clearly established federal law erroneously or

incorrectly. Rather that application must also be unreasonable.@ Id. at 411. A[A]

decision is >objectively unreasonable= when most reasonable jurists exercising their

independent judgment would conclude the state court misapplied Supreme Court law.@

Maynard, 468 F.3d at 671. In addition,

      evaluating whether a rule application was unreasonable requires
      considering the rule's specificity. The more general the rule, the more
      leeway courts have in reaching outcomes in case-by-case determinations.
      [I]t is not an unreasonable application of clearly established Federal law
      for a state court to decline to apply a specific legal rule that has not been
      squarely established by [the Supreme] Court.

Harrington, 562 U.S. at 101 (internal quotation marks omitted). In conducting this

analysis, the court Amust determine what arguments or theories supported or . . . could

have supported[ ] the state court's decision and then ask whether it is possible

fairminded jurists could disagree that those arguments or theories are inconsistent with

the holding in a prior decision of [the Supreme] Court.@ Id.

      Under this standard, Aonly the most serious misapplications of Supreme Court

precedent will be a basis for relief under ' 2254.@ Maynard, 468 F.3d at 671; see also




                                            5
Harrington, 562 U.S. at 88 (stating that Aeven a strong case for relief does not mean the

state court's contrary conclusion was unreasonable@).

       As a condition for obtaining habeas corpus from a federal court, a state
       prisoner must show that the state court's ruling on the claim being
       presented in federal court was so lacking in justification that there was an
       error well understood and comprehended in existing law beyond any
       possibility for fairminded disagreement.

Harrington, 562 U.S. at 102.

       A[R]eview under ' 2254(d)(1) is limited to the record that was before the state

court that adjudicated the claim on the merits.@ Cullen v. Pinholster, 563 U.S. 170, 181

(2011).

       The court reviews claims asserting factual errors pursuant to 28 U.S.C.

' 2254(d)(2). See Romano v. Gibson, 278 F.3d 1145, 1154 n. 4 (10th Cir. 2002).

Section 2254(d)(2) allows the federal court to grant a writ of habeas corpus only if the

relevant state court decision was based on an unreasonable determination of the facts

in light of the evidence presented to the state court.

       Pursuant to ' 2254(e)(1), the court must presume that the state court's factual

determinations are correct and the applicant bears the burden of rebutting the

presumption by clear and convincing evidence. AThe standard is demanding but not

insatiable . . . [because] >[d]eference does not by definition preclude relief.=@ Miller-El v.

Dretke, 545 U.S. 231, 240 (2005) (quoting Miller- El v. Cockrell, 537 U.S. 322, 340

(2003)).




                                              6
       B. Pro Se Litigant

       Mr. Esquibel is proceeding pro se. The court, therefore, Areview[s] his pleadings

and other papers liberally and hold[s] them to a less stringent standard than those

drafted by attorneys.@ Trackwell v. United States, 472 F.3d 1242, 1243 (10th Cir. 2007)

(citations omitted); see also Haines v. Kerner, 404 U.S. 519, 520-21 (1972). However, a

pro se litigant's @conclusory allegations without supporting factual averments are

insufficient to state a claim on which relief can be based.@ Hall v. Bellmon, 935 F.2d

1106, 1110 (10th Cir. 1991). A court may not assume that an applicant can prove facts

that have not been alleged, or that a respondent has violated laws in ways that an

applicant has not alleged. Associated Gen. Contractors of Cal., Inc. v. Cal. State

Council of Carpenters, 459 U.S. 519, 526 (1983). Pro se status does not entitle an

applicant to an application of different rules. See Montoya v. Chao, 296 F.3d 952, 957

(10th Cir. 2002).

III. Analysis of Claims

   A. Claim 3

       Mr. Esquibel claims that his 24-year habitual offender sentence violates the

Eighth Amendment’s prohibition against cruel and unusual punishment. (Doc. No. 8 at

15).

       1. Applicable Supreme Court law

       The Eighth Amendment “contains a ‘narrow proportionality principle’ that ‘applies

to noncapital sentences.’” Ewing v. California, 538 U.S. 11, 20 (2003) (quoting Harmelin




                                            7
v. Michigan, 501 U.S. 957, 996-97 (1991) (Kennedy, J. concurring in part and

concurring in the judgment)). A sentence violates the Eighth Amendment if it is

“‘grossly disproportionate’ to the crime.” Ewing, 538 U.S. at 23 (quoting Justice

Kennedy's concurrence in Harmelin, 501 U.S. at 1001); see also Lockyer v. Andrade,

538 U.S. 63, 72 (2003) (“[O]ne governing legal principle emerges as ‘clearly

established’ under § 2254(d)(1): A gross disproportionality principle is applicable to

sentences for terms of years.”).

       The Eighth Amendment does not preclude a state legislature from inflicting

increased punishment on recidivists to deter repeat offenders and to separate them

from society for an extended period of time. Ewing, 538 U.S. at 25-27; see also

Rummel v. Estelle, 445 U.S. 263, 285 (1980) (“[T]he point at which a recidivist will be

deemed to have demonstrated the necessary propensities and the amount of time that

the recidivist will be isolated from society are matters largely within the discretion of the

punishing jurisdiction.”). Thus, a court’s proportionality review of a habitual offender

sentence must take into account the state legislature’s legitimate goals in sentencing

repeat offenders. See Ewing, 538 U.S. at 29. State legislatures are afforded broad

discretion to fashion a sentence that fits within the scope of the proportionality principle.

Lockyer, 538 U.S. at 76; Harmelin, 501 U.S. at 999 (Kennedy, J., concurring in part and

concurring in the judgment).

       Successful Eighth Amendment gross proportionality challenges to non-capital

sentences are “exceedingly rare.” Harmelin, 501 U.S. at 963 (quoting Rummel, 445

U.S. at 272). See also Lockyer, 538 U.S. at 77 (“The gross disproportionality principle


                                              8
reserves a constitutional violation for only the extraordinary case.”). The Supreme

Court has only twice invalidated a sentence under the Eighth Amendment. See

Weems v. United States, 217 U.S. 349 (1910) (defendant sentenced to fifteen years in

chains and hard labor for falsifying a public document); Solem v. Helm, 463 U.S. 277,

297 (1983) (defendant sentenced to life imprisonment without parole after committing

six nonviolent felonies including writing a bad $100-dollar check).

      2. State court proceedings

      On direct appeal, the Colorado Court of Appeals rejected Mr. Esquibel’s claim

based on the following reasoning:

             In conducting proportionality reviews, courts first compare the
      gravity of the offense to the severity of the punishment. If this
      comparison yields no inference of gross disproportionality, the
      inquiry ends. People v. McNally, 143 P.3d 1062, 1063-64 (Colo.
      App. 2005). Here, the threshold comparison yields no such
      inference.

              Because defendant was sentenced as a habitual criminal, we
      consider the gravity and seriousness of his triggering offense and
      his prior offenses in combination. People v. Gaskins, 825 P.2d 30,
      36 (Colo. 1992). Two of defendant’s prior convictions -- second
      degree burglary and possession of a controlled substance -- are per
      se grave and serious. See People v. Reese, 155 P.3d 477, 479-80
      (Colo. App. 2006); People v. Cisneros, 855 P.2d 822, 830 (Colo.
      1993).

              Although no Colorado case has held that defendant’s
      triggering offense -- aggravated motor vehicle theft -- is per se grave
      and serious, such an offense “may not be characterized as lacking
      in gravity.” People v. Penrod, 892 P.2d 383, 387 (Colo. App. 1994);
      see People v. Cooper, 205 P.3d 475, 481 (Colo. App. 2008)
      (“[a]utomobile theft is a significant offense”). We agree with the trial
      court’s conclusion that this offense was grave and serious under
      the circumstances presented. People v. McCulloch, 198 P.3d 1264,
      1269 (Colo. App. 2008) (“The circumstances of this particular


                                            9
      offense, however, coupled with defendant’s criminal background,
      were aggravated.”). As explained by the court, “driving a vehicle in
      an unsafe manner with fencing dragging behind it . . . [in] the
      middle of the night can certainly . . . threatened harm to other
      citizens who were on the street.” See People v. Deroulet, 48 P.3d
      520, 524 (Colo. 2002) (to determine if a crime is grave or serious, we
      consider the “harm caused or threatened to the victim or to society
      and the culpability of the offender”).

              But even if the triggering offense was not grave and serious, “it
      is not necessary for each offense to be grave and serious for a court
      to conclude that the offenses taken together are grave and serious.”
      People v. Strock, 252 P.3d 1148, 1158 (Colo. App. 2010). When
      considered in combination, defendant’s offenses indicate “a
      persistent disrespect and disregard for the rule of law and social
      norms.” People v. Gallegos, 226 P.3d 1112, 1119 (Colo. App. 2009).
      And they are not “so lacking in gravity or seriousness” as to suggest
      that defendant’s sentence was grossly disproportionate. Deroulet,
      48 P.3d at 524-25 (internal quotation omitted).

              Further, defendant’s sentence to twenty-four years in prison is
      “decidedly less severe than a life sentence or an indeterminate
      sentence because (1) it is for a definite period that will conclude
      under its own terms, and (2) it is subject to a parole scheme that
      may result in early release.” McNally, 143 P.3d at 1064 (for a
      triggering offense of theft, plus prior offenses that included burglary
      and attempted burglary, a twenty-four-year sentence yields no
      inference of gross disproportionality).

(Doc. No. 15-2 at 8-10).

      3. AEDPA analysis

      The Colorado Court of Appeals concluded that Mr. Esquibel’s 24-year habitual

offender sentence was not grossly disproportionate to his crimes. In so concluding, the

state appellate court considered the gravity and seriousness of Mr. Esquibel’s triggering

offense and his prior offenses—factors that are relevant to the gross proportionality

determination under Supreme Court case law. See Ewing, 538 U.S. 22; Harmelin, 501



                                           10
U.S. at 1002-1004 (Kenney, J., concurring in part and concurring in the judgment);

Solem, 463 U.S. at 291. The Colorado Court of Appeals’ determination that the offenses

of second-degree burglary and possession of a controlled substance are grave and

serious crimes under Colorado law is not subject to challenge in this federal habeas

proceeding. See Estelle v. McGuire, 502 U.S. 62, 67-68 (1991) (“[I]t is not the province

of a federal habeas court to reexamine state-court determinations on state-law

questions.”).

       Further, the Colorado Court of Appeals’ finding that Applicant’s triggering

offense—aggravated motor vehicle theft—“may not be characterized as lacking

in gravity” is supported by the following factual findings of the trial court in conducting an

abbreviated proportionality review of Mr. Esquibel’s sentence:

              And the defendant was placed on parole sometime around
       September of 2009. In November 20 of 2009 committed the offense that's
       before the Court. That is the motor vehicle theft. And certainly the facts of
       that case are important to the Court as well . . . [because of] harm
       caused[.] [T]he defendant was bound and determined to steal that
       vehicle from the police officer's yard, former police officer's yard, and did
       everything he could to steal it, including wrecking property, dragging the
       fence down the road created such a ruckus that lay witnesses observed
       what was going on and went to see what was happening. Then he ditched
       the vehicle and left the scene. Certainly not the type of crime where we
       are talking about aggravated robbery or something like that but definitely
       driving a vehicle in an unsafe manner with fencing dragging behind it and
       notwithstanding was the middle of the night can certainly be threatened
       harm to other citizens who were on the street.

(State Court Record (“R.”), 1/12/11 Hrg. Tr. at 11-12). Mr. Esquibel does not point to

any clear and convincing evidence to contradict the state courts’ factual findings.

       Because Mr. Esquibel was adjudicated a habitual offender, the 24-year sentence



                                             11
imposed by the state trial court was mandated by Colorado statute. See

COLO.REV.STAT. (C.R.S.) §§ 18-1.3-801, 18-1.3-401 (2019). (See also R., 1/11/11

Hrg. Tr. at 83). This Court is reluctant to interfere with the Colorado Legislature’s

determination of the appropriate sentencing range. Moreover, Mr. Esquibel's sentence

provided an opportunity for parole, which is pertinent to the Eighth Amendment inquiry. 2

See Rummel, 445 U.S. at 280-81 (finding it significant that the defendant had the

possibility of parole, which distinguished the defendant from someone serving a life

sentence without parole).

        In reviewing the Colorado Court of Appeals’ determination, the Court is mindful

that Supreme Court decisions on proportionality “lack clear objective standards to

distinguish between sentences for different terms of years.” Harmelin, 501 U.S. at 1001.

Because the contours of the gross-disproportionality principle are imprecise, the state

courts are afforded more “leeway” in applying the general rule in reaching outcomes in

case-by-case determinations. See Harrington, 562 U.S. at 101; Yarborough v.

Alvarado, 541 U.S. 652, 664 (2004). Based upon Supreme Court benchmarks, the

Court cannot find that Mr. Esquibel’s sentence is one of the rare “extraordinary” cases

where the sentence is grossly disproportionate to the crimes for which it was imposed.

See Lockyer, 538 U.S. at 73-77 (concluding that the California Court of Appeals did not

unreasonably apply Supreme Court law in affirming habeas petitioner's sentence of two

consecutive terms of 25 years to life in prison for stealing videotapes worth



2 Mr. Esquibel was paroled during the pendency of this action. (See Doc. No. 30).



                                                  12
approximately $150 from two K-Mart stores); Ewing, 538 U.S. at 28-30 (upholding 25-

year to life sentence imposed under a recidivist statute for felony grand theft—stealing

three golf clubs worth approximately $1,200); Rummel, 445 U.S. at 284-85 (concluding

that a life sentence with the possibility of parole was not disproportionate for a three-

time non-violent recidivist who had successive convictions of fraudulent use of a credit

card to obtain $80 worth of goods or services, passing a forged check in the amount of

$28.36, and obtaining $120.75 by false pretenses). See also Jackson v. Ray, No. 08-

6099, 292 F.App’x 737, 743 (10th Cir. Aug. 27, 2008) (unpublished) (concluding, under

§ 2254(d)(1), that concurrent 30-year sentences imposed for convictions on charges of

possession with intent to distribute marijuana and possession with intent to distribute

cocaine “do not present an extraordinary case” as required by Lockyer).

       The Court finds and concludes that the Colorado Court of Appeals’ determination

that Mr. Esquibel’s sentence was not grossly disproportionate to his offense was

consistent with Supreme Court law.

       Mr. Esquibel is not entitled to federal habeas relief for claim 3.

   B. Claim 4(c)

       Mr. Esquibel claims that he was denied a fair trial when the trial court admitted

highly prejudicial and irrelevant evidence of a recorded jailhouse telephone

conversation in which Mr. Esquibel suggested manufacturing an alibi. (Doc. No. 8 at

18).




                                             13
       1. Applicable Supreme Court law

       “Federal habeas review is not available to correct state law evidentiary errors;

rather it is limited to violations of constitutional rights.” Spears v. Mullin, 343 F.3d 1215,

1225 (10th Cir. 2003). See also Estelle, 502 U.S. at 67-68. “In the event that

evidence is introduced that is so unduly prejudicial that it renders the trial fundamentally

unfair, the Due Process Clause of the Fourteenth Amendment provides a mechanism

for relief.” Payne v. Tennessee, 501 U.S. 808, 825 (1991) (citing Darden v.

Wainwright, 477 U.S. 168, 179-183 (1986)). “Inquiry into fundamental fairness requires

examination of the entire proceedings, including the strength of the evidence against the

petitioner. . . . ” Le v. Mullin, 311 F.3d 1002, 1013 (10th Cir. 2002) (citing Donnelly v.

DeChristophoro, 416 U.S. 637, 643 (1974)). “[B]ecause a fundamental-fairness

analysis is not subject to clearly definable legal elements, when engaged in such an

endeavor a federal court must tread gingerly and exercise considerable self-restraint.”

Duckett v. Mullin, 306 F.3d 982, 999 (10th Cir. 2002).

       2. State court proceedings

       At trial, an employee at the Arapahoe County jail testified that Mr. Esquibel (while

in jail for the charged offenses), stated the following to a woman on the telephone:

       Defendant: Is there any way that I can, you can, that I can, because . . .
       when they arrested me, I told [them] I got dropped off by . . . my girlfriend,
       so they, so I, if I can come up with an alibi . . . .

       Female voice: Uh-huh.

       Defendant: You understand?

       Female voice: Uh-huh.


                                              14
       Defendant: So is there any way that we can figure that out? Understand
       what I’m saying?

       Female voice: Uh-huh.

       Defendant: Because I told them that . . . we were coming from a club
       downtown, and it’s already on, like, a police report that the police, um,
       wrote.

       Female voice: Uh-huh.

       Defendant: It says that I was coming from a club downtown and that my
       girlfriend dropped me off. . . we were going to drop my cousin off, but me
       and my girlfriend got into an argument, . . . so I told her, . . . “I’ll walk, too.”

       So I got out of the car with my cousin. My cousin went into the apartment
       where he lives and I just started walking. And the police rolled up on me.
       You know what I mean?

       Female voice: Uh-huh.

       Defendant: So?

       Female voice: Okay.

       Defendant: What do you think?

       Female voice: Sounds good, Babe.

       Defendant: Huh?

       Female voice: I don’t know who could be an alibi, Babe? Catrina?

       Defendant: Yeah. She’ll do it for me? Well, I mean for you?

       Female voice: I don’t know. I’ll have to ask her.

(R., 7/19/10 Trial Tr. at 288-90; 7/20/10 Trial Tr. at 21-23).




                                                15
       On direct appeal, the Colorado Court of Appeals concluded that Mr. Esquibel’s

post-crime jailhouse phone conversation was properly admitted at trial. (ECF No. 15-2

at 4). The state appellate court reasoned:

               Although defendant did not present an alibi defense, his
       identity as the driver of the stolen truck was his sole defense at
       trial. See People v. Janes, 942 P.2d 1331, 1335 (Colo. App. 1997)
       (identity always material unless stipulated by the defendant).
       Fabrication of an alibi for his whereabouts when the truck was
       stolen would have made his identity as the driver less probable.
       See CRE 401. Hence, the absence of an alibi defense at trial does
       not preclude the inference that, when defendant discussed
       contriving such a defense, he perceived a need to show that he was
       not the perpetrator.

              Ambiguities alleged by defendant in the phone conversation do
       not affect admissibility, but instead go to the weight of the evidence.
       See Cox v. People, 735 P.2d 153, 159 n.10 (Colo. 1987) (“evidence of
       conduct indicating a consciousness of guilt that is also susceptible
       to an innocuous interpretation is admissible as relevant, and the
       weight of the evidence is for the jury to determine”).

               Nor was the phone conversation unfairly prejudicial under
       CRE 403. See CRE 403; People v. Orozco, 210 P.3d 472, 478 (Colo.
       App. 2009) (challenged evidence must be given its maximum
       probative value and its minimum unfair prejudicial effect). Such
       prejudice occurs only if otherwise admissible evidence has “an
       undue tendency to suggest a decision [made] on an improper basis,”
       which is “commonly but not necessarily an emotional one, such as
       sympathy, hatred, contempt, retribution, or horror.” People v.
       District Court, 785 P.2d 141, 147 (Colo. 1990). Unfair prejudice
       does not result solely because, as here, the evidence damages the
       defendant’s case based on a logical and reasonable inference. Id.

(Id. at 5-6).




                                             16
       3. AEDPA analysis

       The Colorado Court of Appeals determined that, under Colorado law, Mr.

Esquibel’s post-crime statements which suggested the possible manufacturing of an

alibi were relevant to show consciousness of guilt and not unfairly prejudicial.

The state appellate court’s conclusion that the evidence was relevant comports with

Tenth Circuit law. See, e.g., United States v. Davis, 437 F.3d 989, 996 (10th Cir. 2006)

(“Although false exculpatory statements ‘cannot be considered by the jury as direct

evidence of guilt,’ such statements “are admissible to prove circumstantially

consciousness of guilt or unlawful intent.”) (quoting United States v. Zang, 703 F.2d

1186, 1191 (10th Cir.1982) (other citations omitted).

       In determining whether the admission of the evidence nonetheless rendered Mr.

Esquibel’s trial fundamentally unfair, the Court considers the other evidence of guilt

presented at trial, which consisted of the following:

          •   At approximately 1:30 a.m., on November 20, 2009, two men were at a
              gas station when they saw a truck drive through a chain-link fence at a
              property across the street and then continue down the street dragging a
              large section of the fence.

          •   When the truck stopped, the witnesses saw a man run away from the
              vehicle, heading westbound, who weighed approximately 170 lbs, was not
              “too tall,” and was wearing a brown jacket. One of the witnesses called
              911.

          •   The police officer who responded to the dispatch call stopped Mr. Esquibel
              walking westbound toward Federal Boulevard a few minutes later,
              approximately 1/8 of a mile from the location of the truck. There were no
              other pedestrians in the area.




                                             17
          •   Mr. Esquibel was wearing a dark jacket that appeared to be brown. The
              officer found what appeared to be a truck key laying on top of the snow
              approximately 5-6 feet away from Mr. Esquibel. The key was given to
              another officer who went over to the truck involved in the incident and
              used the key to unlock the door and start the ignition.

          •   The truck had the logo “Arborscape” on it, which is the company where
              Mr. Esquibel had been employed approximately three weeks earlier. Mr.
              Esquibel had access to vehicle keys when he was employed by
              Arborscape. There were approximately four sets of keys for each
              company truck and the company’s procedure for securing keys was not
              strictly enforced. Mr. Esquibel did not have permission to drive the truck
              at the time it was removed from the premises leased by Arborscape.

(See generally 7/19/10 and 7/20/10 Trial Tr.).

       The state court record reflects that there was significant circumstantial evidence

of Mr. Esquibel’s guilt presented at trial without the additional evidence of his

ambiguous post-crime statements in the recorded jailhouse telephone conversation.

Because the post-crime statements were relevant and not unduly prejudicial in light of

the other evidence of guilt, the admission of those statements did not render Mr.

Esquibel’s trial fundamentally unfair. Therefore, Court finds and concludes that the

Colorado Court of Appeals’ decision was not contrary to, or an unreasonable application

of Supreme Court law.

       Mr. Esquibel is not entitled to federal habeas relief for claim 4(c).

IV. ORDERS

       For the reasons discussed above, it is




                                             18
       ORDERED that second amended Application for a Writ of Habeas Corpus

Pursuant to 28 U.S.C. ' 2254 (Doc. No. 8), filed, pro se, by Mark A. Esquibel, is

DENIED and this action is DISMISSED WITH PREJUDICE. It is

       FURTHER ORDERED that no certificate of appealability shall issue because Mr.

Esquibel has not made a substantial showing of the denial of a constitutional right.

28 U.S.C. ' 2253(c)(2); Fed. R. Governing Section 2254 Cases 11(a); Slack v.

McDaniel, 529 U.S. 473, 483-85 (2000). It is

       FURTHER ORDERED that leave to proceed in forma pauperis is denied for the

purpose of appeal. The Court certifies pursuant to 28 U.S.C. ' 1915(a)(3) that any

appeal from this order would not be taken in good faith. See Coppedge v. United

States, 369 U.S. 438 (1962). If Mr. Esquibel files a notice of appeal he must also pay

the full $505 appellate filing fee or file a motion to proceed in forma pauperis in the

United States Court of Appeals for the Tenth Circuit within thirty days in accordance

with Fed. R. App. P. 24.

       DATED December 9, 2019.

                                           BY THE COURT:




                                           R. BROOKE JACKSON
                                           United States District Judge




                                             19
